MITCHELL, J.
I dissent. The only question in this case is whether the board of county commissioners of Kandiyohi county made a valid designation of the newspaper in which the delinquent list of taxes for the year 1873 should be published. It appears that the board assumed to adjourn their regular January meeting from time to time, the last adjournments being from March 19 to June 19 and from June 19 to June 20, on which last day they passed the resolution designating the newspaper in which the delinquent list should be published. As the law then stood, the only regular annual meetings fixed by statute were on the first Tuesday in January and on the fourth Monday in July. Laws 1874, c. 74, § 1 (G. S. 1878, c. 8, § 102). Under the tax law then in force (Laws 1874, c. 1) the delinquent list was to be filed on the third Monday in June (section 110). The clerk of the court was thereupon to make a copy of this list, and deliver it to the county auditor (section 111), who was required forthwith to publish it for three weeks in a newspaper. “The newspaper in which such publication shall be made shall be designated by resolution of the board of county commissioners of the county in which the taxes are levied, at their annual meeting in January, or at a meeting of said board to be held on the third Monday of June in each year; a copy of which resolution, certified by the county auditor, shall be filed in the office of the clerk of the court.” Section 112. In 1874 the third Monday in June fell on the 15th of the month. It is also to be observed that under the tax law of 1874, in case the board of county commissioners failed to designate the newspaper in which the delinquent list was to be published, no other body or officer was authorized to designate it; *59in this respect differing from the present law, under which, if the board fails to make the designation' within a certain time, the duty devolves upon the county auditor.4 In this case no question is made but that the resolution was passed, and a certified copy of it filed with the clerk of the court, before the publication of the delinquent list was commenced.
The whole case turns upon the question whether the provisions of the statute as to the time within which the board of county commissioners was required to designate the newspaper are mandatory, or merely directory. The test usually applied, and the one applied by this court, is as follows: If the provision as to the time when an act is required to be done is inténded merely for the guidance of the conduct of officers in the conduct of public business, in order to secure order, system, and dispatch in proceedings, and by a disregard of it the rights of parties interested cannot be injuriously affected, it will be deemed merely directory, and not a limitation upon the exercise of the power of the officers, unless accompanied by negative words importing that the act required shall not be done at any other time than that designated. But where the requisitions prescribed are intended for the protection of the citizen and to prevent a sacrifice of his property, and by a disregard of them his rights might be injuriously affected, they will be deemed mandatory, and not directory. The power of the officer in all such cases is limited ■by the measure and conditions prescribed for its exercise. Kipp v. Dawson, 31 Minn. 373, 17 N. W. 961, and 18 N. W. 96; Cooley, Taxn. 280 (212) et seq. The justice of this rule is apparent, for “no one should be at liberty to plant himself upon the nonfeasances or misfeasances of officers, under the revenue laws, which in no way -concern himself and make them an excuse for a failure on his part to perform his own duty.” The particular language of the statute, as to whether it uses the word “shall” or “may,” is not at all controlling.
Judged by the test suggested, I am clearly of opinion that the provision of the statute as to the time when the newspaper shall be designated is, within certain limits, merely directory, and not mandatory, or a limitation on the power of the county board to make a designation. The main purpose of the provision is to insure the ■designation of the newspaper in time to secure the publication of *60the delinquent list promptly and within the time contemplated by the statute. Considered exclusively with reference to that object, the provision would be clearly directory. But the same provision in a statute may be in part mandatory and in part directory. So far as the rights of the taxpayers are concerned, the object of requiring the newspaper to be designated, and a copy of the resolution filed with the clerk of the court, is to enable him to ascertain in what paper the delinquent list is published, so that he may find out whether proceedings are commenced against any of his property. The place he is to look to ascertain that fact is in the clerk’s office. The statute does not provide when the copy of the resolution shall be filed. It would be sufficient if it is filed any time before the publication of the delinquent list is commenced. If the newspaper is designated, and a copy of the resolution is filed with the clerk before publication is begun, that is all that at all affects his interest; and to this extent the requirements of the statute as to time are mandatory, but beyond that they are designed merely to secure order and dispatch in the proceedings, and hence they are merely directory.
There is nothing in the language of the statute equivalent to negative words importing that the designation shall not be made after June 15. It can readily be seen why the legislature directed that the designation of the newspaper should be made at a special meeting on that date, if not made before. That was the day on which the delinquent list was to be filed, and the statute contemplated its publication soon afterwards. As there was no annual meeting after the January meeting until the latter part of July, therefore, if the January meeting terminated without action on the part of the county board, a special meeting would be necessary, and if the meeting was not held by June 15 the publication of the delinquent list might be delayed. The direction for a special meeting on June 15 was intended to guard against this, and thus secure dispatch in the prosecution of the proceedings to enforce the payment of delinquent taxes, and not, in my opinion, to prohibit the designation of a paper after that date. There is no reason why the legislature should do so, and there is nothing in their language which requires us to hold that they intended to. Inasmuch as all the county commissioners were present and acted, it is wholly immaterial whether the meet-*61lag on June 20 is considered an adjourned session of the January meeting, or a special meeting.
START, C. J. I concur in the views and conclusion of Mr. Justice MITCHELL.
On motion for reargument the following opinion was filed December 23, 1895:
PER CURIAM.
It is ordered that the application for a reargument of this cause be, and it is hereby, denied, and stay vacated. Ordered further, that tihe previous direction of the court in this case, that judgment be entered for the plaintiff, be modified so as to read as follows: “Judgment reversed, and a new trial granted.”

 G. S. 1894 § 1581.